 ST. MARYS FOUNDRY221,St. Marys Foundry Company and United Electrical,Radio and Machine Workers of America, andits Local 763 and St. Marys Foundry, Inc.,Party in Interest. Case 8-CA-1736912 June 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 16 December 1985 Administrative LawJudge Thomas D. Johnston issued the attached de-cision. The Party in Interest and the GeneralCounsel filed exceptions and supporting briefs, theCharging Party filed a brief in opposition to theParty in Interest's exceptions and in support of theGeneral Counsel's exceptions, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions,2 to modify the remedy,3 and to adoptthe recommended Omler.4The Party in Interest has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.In agreeing with the judge that the Respondent failed to meet its obli-gation to bargain in good faith over the effects of its decision to close,Members Babson and Cracraft would find that the Board need not passon the judge's finding that the Respondent failed to give timely notice ofthe decision to close.2 We modify the first phrase of par. 6 of the judge's Conclusions ofLaw to conform to the judge's findings.3 In accordance with our decision in New Horizons for the Retarded,2.83 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.0 • 66214 The Party in Interest (SMF, Inc ) has objected to being held liable,as a successor under Golden State Bottling Co. v. NLRB, 414 U S. 168(1973), for remedying the unfair labor practices committed by the Re-spondent. It argues, inter alia, that such liability is barred because thenumber of employees of the Respondent whom it hired does not consti-tute a majority of its own work force. (SMF, Inc. does not, however,challenge the judge's finding that it hired "a large number" of the Re-spondent's employees.) We find no ment to this exception. When an em-ployer acquires a business from another, with knowledge of the seller'sunfair labor practices, and operates that business "in substantially un-changed form" (Perma Vinyl Corp, 164 NLRB 968, 969 (1967), enfd. subnom. US. Pipe •4 Foundry Co. v. NLRB, 398 F.2d 544 (5th Cir. 1968)), afinding that the old employees constitute a majority in the purchaser'swork force is unnecessary for the Imposition of at least monetary reme-dies. Bell Ca, 243 NLRB 977, 978-979 (1979); Belhngham Frozen Foods,237 NLRB 1450 (1978), enfd. in relevant part 626 F.2d 674, 681 (9th Cir.1980) (with respect to unlawfully discharged employee in a unit wherethe successor did not hire a majority of the former employees, court af-firmed the Board's reinstatement and backpay order only concerningbackpay liability). To the extent that Airport Bus Service, 273 NLRB 561AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law6:"6. By failing and refusing to give timely noticeto and bargain with the Union about the effects onthe unit employees of ceasing its operations andclosing its St. Marys, Ohio facility on 23 December1983; by refusing since about 17 February 1984 tofurnish the Union with a complete copy of theasset purchase agreement between the Respondentand St. Marys Foundry, Inc., an accounting of theproceeds realized from the sale pursuant to theasset purchase agreement between the Respondentand St. Marys Foundry, Inc., and an accountingand full explanation of how the proceeds of thesale between the Respondent and St. Marys Found-ry, Inc. were distributed, all of which informationwas relevant and necessary to the Union's obliga-tion in administering its collective-bargainingagreement and processing grievances; and by its re-fusal since about 8 February 1984 to arbitrategrievances filed by the Union and thus its repudi-ation of the grievance-arbitration provision of thecollective-bargaining agreement, the Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, St. MarysFoundry Company, St. Marys, Ohio, its officers,agents, successors, and assigns, and Party in Inter-est St. Marys Foundry, Inc., St. Marys, Ohio, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.(1984), can be read to imply that the predecessor's employees must con-stitute a majority of the new employer's work force before it can be heldresponsible for its predecessor's unfair labor practices under Golden State,that implication is disavowedOf course, Golden State holds that if the purchaser does not hire a ma-jonty of the predecessor's employees and is thus not a successor withinthe meaning of NLRB v. Burns Security Services, 406 U.S. 272 (1972), it"will not be bound by an outstanding order to bargain issued by theBoard against the predecessor nor by any order tied to the continuanceof the bargaining agent in the unit Involved." Golden State, supra, 414U.S at 184 fn. 6. We do not believe our order here runs afoul of thatprohibition. Only the Respondent is ordered to bargam over the effectsof its shutdown; SMF, Inc. is made jointly and severally liable only forthe backpay that would be owed under the formula set out in Transmar-me Navigation Corp, 170 NLR13 389 (1968). This purely monetary obliga-tion does not "bind" SMF, Inc. to the order to bargain nor is it "tied tothe continuance" of the Union as a bargaining agent in SMF, Inc.'s oper-ation Cf. Bellingham Frozen Foods v. NLRB, supra, 626 F.2d at 681.Should the Respondent's bargaining over effects obligate the Respondentto actions other than monetary relief, SMF, Inc. would not be boundWe agree with the judge that the remedy should not include a visits-tonal clause. We do so because we find such a clause unnecessary in thiscase, not because such remedy is unavailable in Board proceedings.284 NLRB No. 30 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCharles Z Adamson, Esq., for the General Counsel.Lawrence Fischer, of Greenville, South Carolina, for theRespondent.Leonard D. Polletta and Robert Z Lewis, Esqs., of NewYork, New York, for the Charging Party.Robert J. Brown, Esq. (Smith & Schnacke), of Dayton,Ohio, for St. Marys Foundry, Inc.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard on 8 through 10 July 1985 at Lima,Ohio, and on 8 October 1985 at Dayton, Ohio, pursuantto a second amended charge' filed on 25 April 19842 byUnited Electrical, Radio and Machine Workers of Amer-ica, and its Local 763 (the Union) and an amended com-plaint issued on 26 March 1985.The amended complaint alleges St. Marys FoundryCompany (the Respondent) violated Section 8(a)(1) and(5) of the National Labor Relations Act by closing its St.Marys, Ohio facility and ceasing all operations withouttimely notice to the Union and without having affordedthe Union an opportunity to negotiate and bargain as theexclusive representative of Respondent's unit employeeswith respect to the effects of such acts and conduct; byfailing and refusing to furnish the Union with certain in-formation as requested by the Union that was necessaryand relevant to the Union's performance of its functionas the exclusive bargaining representative of the unit em-ployees; by repudiating the grievance-arbitration provi-sion of the collective-bargaining agreement by advisingthe Union it was refusing to arbitrate and it would be im-possible to arbitrate grievances filed by the Union alleg-ing the Respondent violated the collective-bargainingagreement's "successors and assigns" clause by failing tonegotiate assumption of the collective-bargaining agree-ment as part of the sales contract between the Respond-ent and St. Marys Acquisition Corp., later called St.Marys Foundry, Inc. (St. Marys, Inc.) and a grievancealleging the Respondent terminated unit employees with-out just cause or prior notification to the Union; and byterminating the pension plan covering unit employeeswithout prior notice to the Union and without having af-forded the Union an opportunity to negotiate and bar-gain as the exclusive representative of Respondent's unitemployees with respect to such acts and conduct and theeffects of such acts and conduct.The Respondent in its answer dated 4 April 1985,which was amended at the hearing, denies having violat-ed the Act as alleged. However, the Respondent doesadmit it closed its St. Marys facility and ceased all oper-ations without giving any prior formal notice to theUnion; it refused to furnish the Union with the informa-tion the Union had requested; and it denied the griev-ances and refused to arbitrate the issues raised by the'Union on the basis the issues were not interpretable bythe contract and Respondent could not, in any event,pay half the cost of arbitration.I The original charge was filed on 15 February 1984.2 All dates referred to are in 1984 unless otherwise statedThe amended complaint also alleges St. Marys, Inc.,with notice of Respondent's potential liability to remedyits unfair labor practices in the instant case through Re-spondent's president and plant manager, Larry Dine, pur-chased Respondent's business, and has continued to carrythe business on without significant interruption or sub-stantial changes in the method of operation and is a suc-cessor3 of Respondent. St. Marys, Inc. is alleged by theGeneral Counsel as a successor to the Respondent forpurposes of holding it jointly and severally liable withthe Respondent for remedying certain unfair labor prac-tices found against the Respondent.St. Marys, Inc. denies it is a successor to the Respond-ent or responsible for remedying any unfair labor prac-tices found against the RespondentThe issues involved are whether the Respondent vio-lated Section 8(a)(5) and (1) of the Act as alleged by un-lawfully failing to give timely notice to or affording theUnion an opportunity to negotiate and bargain over theeffects on the unit employees of closing its St Marys,Ohio facility and ceasing all operations; refused to fur-nish the Union with certain information requested; repu-diated the grievance-arbitration provision of the collec-tive-bargaining agreement; and unilaterally terminatedthe pension plan covering unit employees. An additionalissue is whether St. Marys, Inc. is a successor to andliable with Respondent for remedying certain unfairlabor practices found against the Respondent.On the entire record in this case, from my observa-tions of the witnesses, and after due consideration of thebriefs filed by the parties,4 I make the following2FINDINGS OF PACTI. THE BUSINESS OF THE RESPONDENTRespondent, a corporation with its office and place ofbusiness located at St. Marys, Ohio, was engaged in thebusiness of manufacturing iron castings until about 23December 1983. It annually, in the course of its oper-ations, sold and shipped products, goods, and materialsvalued in excess of $50,000 from its St. Marys, Ohio fa-cility directly to points located outside the State of Ohio.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers ofAmerica, and its Local 763 are each labor organizationswithin the meaning of Section 2(5) of the Act.3 There is no allegation or contention made that St. Marys, Inc as asuccessor is obligated to recognize and bargain with the Union as therepresentative of its own employees4 The Respondent did not file a brief.5 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained m the recordthat I credit. ST. MARYS FOUNDRY223III. THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitRespondent, until about 23 December 1983, operated afacility located at St. Marys, Ohio, where it was engagedin the manufacture of iron castings. Included among itsofficials and supervisory personnel were President andPlant Manager C. Lawrence Dine, also referred to asLarry Dine, Vice President Lawrence Fischer, Managerof Personnel and Safety Bruce Bubp, Office ManagerDouglas Schmidt, and Sales Manager Mark Dine.The Respondent's employees were represented by theUnion with which it had had successive collective-bar-gaining agreements covering them. The most recentagreement, effective by its terms from 23 August 1981through 25 August 1984, covered employees in the fol-lowing described unit:All production and maintenance employees, patternchasers and truck drivers employed by the Re-spondent at its St. Marys, Ohio foundry, excludingall office clerical employees, foremen, assistant fore-men, salaried employees, and all professional em-ployees, guards and supervisors as defined in theAct.This is an appropriate unit for purposes of collectivebargaining within the meaning of Section 9(b) of theAct. The Union at all times material has been the exclu-sive representative of Respondent's employees in theabove-described unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.The Respondent was owned by the estate of HansFischer. It had been purchased by Hans Fischer in 1974from the previous owners, who included the family ofLarry Dine along with other investors.For several years prior to December 1983 Respond-ent's sales had declined. Its employee complement alsodropped from approximately 170 unit employees in 1981to about 25 to 30 employees in 1983. This decline in busi-ness was attributable to drops in the machine tool indus-try and the oil industry that the Respondent serviced.During 1983 efforts were made to sell the Respondent.Among the interested purchasers were Larry Dine andother investors with him.B. Respondent's Refusal to Give Notice to or toBargain Over the Effects of Closing its FacilityBeginning about early November 1983 the Union'slocal president, James Walter, after seeing articles in thelocal newspaper about the Respondent trying to receiveGovernment grants to have employees buy the facility,attempted to arrange a meeting with President Dinethrough Production Manager Mark Dues and PersonnelManager Bubp. The reasons Walter gave them for want-ing the meeting was to discuss the articles and theUnion's concern about closing or selling the plant and ifthe facility was sold whether the Union would be recog-nized under the successors and assigns clause of the col-lective-bargaining agreement.On 5 December 1983 President Walter testified Presi-dent Dine asked Walter what they wanted to meetabout, whereupon he informed Dine the Union wantedto know what would happen if the plant closed, andstated under the successors and assigns clause the Unionhad the right to be in on that kind of arrangement.Dine's response was that nothing had been settled as faras selling the plant, which had not been sold, and hedenied knowing anymore about it than the Union didand further said there would be no sense in meeting.President Dine acknowledged Walter mentioned theUnion was concerned about some newspaper articles dis-cussing closing or selling the plant and requested a meet-ing. However, Dine stated he informed Walter there wasno reason to meet because he could not tell Walter any-thing because there was nothing to be reported.Between 5 and 23 December 1983, whenever PresidentWalter and Chief Steward Todd Miller asked PersonnelManager Bubp what was going on, Bubp denied know-ing anything.On 23 December 1983 Vice President Fischer contact-ed President Dine by telephone. Although Dine was thechief executive officer in charge of Respondent's day-to-day operations, he reported to Fischer, who only occa-sionally visited the facility. After discussing the Re-spondent's operations, as they did almost every week,Fischer instructed Dine to close the foundry that day,terminate the employees, prepare final paychecks for ev-eryone, and include any accrued vacation or other bene-fits they would have been entitled to under the variousemployee programs in effect at the time. According toFischer, he also asked Dine what must be done aboutemployees' severance, whereupon Dine informed him thecollective-bargaining agreement defined what they hadto do and what kind of notice had to be given and Dinesaid he would see that was done. Dine also stated Fisch-er told him to advise the union committee that Fischerwould meet with them on 28 December 1983.Both Fischer and Dine acknowledged Fischer did notinstruct Dine to bargain with the Union over the effectsof the closing.Vice President Fischer's reasons for closing the facilitywere that there was not enough business or cash to con-tinue operating. Prior to instructing Dine to close the fa-cility, Fischer had made the decision to close in consulta-tion with and on authorization of Attorney Carter Bled-soe, who was then the executor of the estate of HansFischer.That same day following the telephone conversationbetween Dine and Fischer, Dine called the union repre-sentatives, including Local President Walter and ChiefSteward Miller into the office, where representatives ofRespondent including Personnel Manager Bubp andOffice Manager Schmidt were present. Dine informedthem the facility would be closed at the end of third shiftthat day and all the employees would be terminated andfor them to turn in their equipment. Dine mentionedFischer would meet with the committee on 28 December1983. Pursuant to Walter's inquiry Dine informed themthe facility had not yet been sold.President Dine acknowledged at the meeting therewere no discussions or arrangements made about bar-gaining with the Union concerning the effects of closing 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe facility. Dine also denied the Union made any suchrequest at the meeting.After meeting with the Union's representatives, Presi-dent Dine held a meeting with the employees that sameday and announced to the employees the decision toclose the facility that same day.The Respondent's facility was closed on 23 December1983 and all its employees except for some guards hiredto protect the property were terminated.According to Vice President Fischer, at the time thedecision was made to close the Respondent's facility thesale of the Respondent to Larry Dine and his group ofinvestors was a realistic possibility because they and thebanks, which held the mortgages on Respondent's prop-erty, had apparently worked out a satisfactory arrange-ment to purchase the property. President Dine acknowl-edged he and his group had been attempting to purchasethe Respondent and had made an offer in September1983, but were unable at that tiine to close the deal be-cause they were unable to get a: state grant. Between lateNovember and late December 1983, Fischer stated he re-ceived various drafts of k proposed agreement and haddiscussions with Dine's attorney about the sale of the Re-spondent to Dine and his group of investors.Arrangements were Made between Vice PresidentFischer and President Dine on 23 December 1983 forDine to continue to have access to Respondent's facilityafter it closed for purposes relating to the contemplatedsale of Respondent to Dine and his group of investors.On 28 December 1983 a meeting was held in Respond-ent's conference room between the Respondent and theUnion. The Union's International representative, PamelaMorin, who attended the meeting and acted as theUnion's spokesperson, identified the Respondent's repre-sentatives at the meeting as Vice President Fischer,President Dine, and Personnel Manager Bubp. Presentfor the Union were the Local's officers, PresidentWalter, Vice President Jerry McEldowney, FinancialSecretary Vernon Koeper, Recording Secretary JerryChilcoat, Chief Steward Miller, and Pamela Morin.Morin's version of the meeting was that after she askedFischer what was going on, Fischer said the owner, whohe identified as the Fischer estate, had decided to closethe foundry When Morin protested the Union shouldhave been notified of the foundry closing in a moretimely manner, Fischer's response was the Union hadbeen notified only minutes after President Dine vvas noti-fied on 23 December. Pursuant to Morin's inquirywhether they had plans to sell the plant and if there wasa prospective buyer, Fischer indicated President Dine,along with a group of businessmen, was trying to worksomething out. Morin stated President Walter asked Dineif he was able to buy the plant whether the Union wouldbe recognized under the successors and assigns clause,whereupon Dine's response was there were too manythings up in the air to answer that at the present time.Morin told Fischer one reason for notifying the Union ofthe closing was there was a legal obligation to bargainwith the Union over the effects of the plant closing.Fischer questioned Morin's statement and asked Morinwhat she meant. Morin responded by saying vvhen theplant closes they have to negotiate the effects such asseverance pay, pension, and things like that. However,Fischer said any benefits coming to the employees whowere terminated would be the same as those coming toany terminated employee under the terms of the con-tract. When Morin asked Fischer if he was referring toemployees under the contract who had been terminatedfor just cause, Fischer replied he was. Morin then ex-plained there was a difference between employees termi-nated for just cause and employees terminated becausethe plant closed.During the meeting Morin gave Fischer, Dine, andBubp each copies of a letter the Union had prepared andsaid they were going to proceed as though the obligationwould be met and they had some questions they wouldlike answered. Dine, Bubp, and Fischer then read theletter. This letter from the Union dated 28 December1983 and addressed to the Respondent made reference tothe Respondent ceasing its operations and reminded Re-spondent it had a legal obligation to negotiate with theUnion any changes affecting the bargaining unit. It alsostated the Union would discuss and establish mutuallyconvenient times for those negotiations. Prior to suchmeetings, however, the letter stated the Union 'wOuklneed certain information to prepare itself to represent itsmembers and requested answers to the following ques-tions:(1) What is the present status of the health andmedical insurance coverage? How long will the em-ployees who were covered on Friday, December23, 1983, continue to be covered? If coverage is tolapse, will provisions be made for employees tocontinue coverage on an individual basis if they sodesire? Are those employees who are still owedpayments under S & A or hospitalization correct inassuming those payments will be made?(2) Will the following be included in the pay-checks of December 30, 1983:(a)the holidays of December 24 and Decem-ber 26, as provided by the contract, includingany bonus earned,(b)vacation pay due the employees,(c)personal holidays due the employees,(d)payment of double-time for all hoursworked after Midnight, December 23, 1983, plusholiday pay for those working third shift,(e)birthday holidays due the employees.(3) What, if any effect, will the "ceasing of oper-ations" on December 23, 1983, have on the January1, 1984, retirements of Forrest Goodwin and GeraldBerry?In addition, the Union's letter requested a written state-ment of the Company's intentions regarding the future ofSt. Marys Foundry, which should include, but not neces-sarily be limited to, answers to the following:(1)Exactly just what decision has been madeabout the Foundry'? When was the decision, made?What were the reasons for that decision?(2)Does the Company Plan to file under Chap-ters 7, 11, or 13 of the Federal Bankruptcy Act? ST. MARYS FOUNDRY225(3)What plans have been made for the plant andthe equipment and castings? Are there plans to leasethe plant, equipment and/or castings? Or, are thereplans to sell the same? If so, have prospective les-sees or buyers been found? Have these plans beenfmalized? If not, when is finalization expected tooccur? Who are the prospective buyers or lessees?(4)What, if any, plans have been made to reopenSt. Marys Foundry?After Respondent's representatives read the letter,Morin stated she asked them if they were in a position toanswer the first three questions. They indicated theywere and their answers to all three questions were theemployees would receive anything coming to themunder the contract that would be coming to any termi-nated employee. Concerning question 3, the Union wasassured the retirement of the two employees, ForrestGoodwin and Gerald Berry, on 1 January 1984 wouldnot be affected. With regard to the remaining questions,the Union was informed it would be receiving writtenanswers from Fischer within a 2-week period.Morin testified upon suggesting they should set upsome dates for future meetings to negotiate the effects ofclosing, Fischer informed them it would not be necessarybecause the Respondent was under no obligation to ne-gotiate effects. According to Morin she asked Fischer atleast three times during the meeting to bargain over theeffects of closing the facility.Morin denied any mention was made at the meetingabout an asset purchase agreement for the sale of the Re-spondent being executed that day.Morin stated the meeting was originally scheduled for10 a.m. However, on arriving at Respondent's facility,the union committee was informed by Office ManagerSchmidt, Fischer had not arrived due to the weather.After being informed that afternoon Fischer had arrived,the meeting was held from about 4 until about 430 p.m.Union President Walter corroborated Morin's testimo-ny regarding who attended the meeting and what tran-spired. He specifically identified Fischer, Dine, and Bubpas being present for the Respondent. Walter also statedthat on at least two occasions Morin requested the Re-spondent to bargain over the effects of closing the plant,and Fischer told them as far as he was concerned all theemployees were terminated and there was nothing tobargain.Vice President Fischer also identified the Respondent'srepresentatives at the meeting held on 28 December 1983with 1, the Union included, besides himself, President Dineand Personnel Manager Bubp, who both participated.Present for the Union were International RepresentativeMorin and Local President Walter along with severalother representatives who he did not know.Fischer admitted making some of various statements inthe meeting attributed to him by both Morin and Walter.Fischer acknowledged Morin gave him a copy of theUnion's letter and also informed him he had a legal obli-gation to bargain or negotiate with the Union over theeffects of the closing. However, Fischer said he told herhe did not know they were going to close the foundryuntil a week prior to the closing and indicated he wasunaware of such a legal obligation. On being asked at thehearing whether Fischer also said he had no legal obliga-tion to negotiate the effects of the closing with theUnion because he had terminated all the employees,Fischer said he did not recall saying it and said he didnot think he said it. However, Fischer did not specifical-ly deny making such a statement. Fischer also informedthem a decision had been made to close the foundry forfinancial reasons and he had instructed Dine to close thefoundry down and terminate all the employees. WhenMorin asked if they were going to sell the foundry,Fischer said it had not been sold but they were going tosell it.Walter then asked Dine whether he was involved inbuying the Company and Dine replied he was. Fischerthen said Dine and a group of local businessmen wereprepared to buy it, but the deal, which should be final-ized by late January 1984, was still a long way frombeing completed.Fischer also acknowledged Morin asked him about thefirst three questions on the Union's letter. AlthoughFischer first stated he could not recall whether any re-sponses were given at the meeting, he later stated Morinasked him about insurance coverage, whereupon he re-sponded the insurance coverage would be whatever thecontract provided for the terminated employees. Fischertold them personal holidays and birthday holidays wouldbe paid if they were due under the contract. Fischer alsosaid ceasing operations would have no effect on the re-tirements of Forrest Goodwin and Gerald Berry on 1January 1984. Fischer denied recalling any specific dis-cussions at the meeting on other questions raised in theletter. According to Fischer, he promised to reply to theUnion's letter within a couple of weeks. Fischer deniedthere was any discussion at the meeting of the successorsand assigns clause contained in the contract.To the extent the testimony of International Repre-sentative Morin and President Walter concerning themeeting conflicts with that of Vice President Fischer, Icredit Morin and Walter who appear more positive thanFischer about what transpired at the meeting.Both President Dine and Personnel Manager Bubp ac-knowledged being at the Respondent's facility on 28 De-cember 1983 and knowing about the meeting scheduledwith the Union. They also acknowledged seeing VicePresident Fischer at the facility that day, and Dine saidhe thought Fischer met with the union representatives inthe conference room. However, both Dine and Bubpdenied they attended the meeting held between Fischerand the Union.According to Dine, before Fischer went to the meet-ing, Fischer informed Dine he had locked his keys in hisautomobile and requested Dine to get them out for him.Dine then proceeded to do this by contacting the police,an automobile dealer, and finally a locksmith. Dinestated that as they were paying the locksmith the meet-ing with the Union ended.Bubp testified he arrived at the facility about 3:30 p.m.and stayed there about an hour. While there Bubp saidhe talked a little bit with Dine, who was in Dine's officewith Office Manager Schmidt and Attorney Newhart. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn getting ready to leave Dine's office, where he spentabout a half an hour, Fischer came into the office andasked Dine for a minute book. Bubp admitted while hewas in Dine's office that Dine was in and out of theoffice.Both Dine and Bubp denied they were still employedby the Respondent on 28 December 1983. Bubp, whogave his reason for being at the facility that day as beingbecause Fischer might sign an asset purchase agreementfor the sale of Respondent, contended he was terminatedon 23 December 1983 when the facility closed. Dineclaimed he was terminated on 25 December 1983, whichwas the end of Respondent's year based on statementsmade by Fischer, who he said also asked them to lookafter things there until Fischer could make arrangementswith them. Vice President Fischer's position was all theemployees, including Dine, were terminated on 23 De-cember 1983. However, he denied there was any discus-sion about Dine resigning as an officer or director of theRespondent.6Three other persons, including Sales Manager MarkDine, Office Manager Schmidt, and a local locksmithJack Hansborough, also testified they were at the Re-spondent's facility on 28 December 1983. Both MarkDine, who is the nephew of President Dme, and Schmidtalso denied they were still employed by the Respondentat the time.Mark Dine stated Fischer arrived at Respondent be-tween 2:30 and 3 p.m. to attend the meeting scheduledwith the Union, which he said ended about 4:30 p.m.Mark Dine, however, denied seeing any members of theUnion's committee that day or knowing whether Fischeractually attended the meeting. Although Mark Dinedenied President Dine or Bubp went to the union meet-ing that day, he said he was involved in efforts to getFischer's automobile unlocked and did not testify he waspresent with them during the entire period. Mark Dinealso acknowledged President Dine was not there con-tinuously while efforts were made to open the automo-bile door.Schmidt first testified Fischer arrived between 2:30and 3 p.m. and went to the union meeting that lastedabout 1 to 1-1/2 hours. Although Schmidt stated duringthis period he spent most of his time in President Dine'soffice, he acknowledged Dine was in and out of theoffice and he was not with Dine the entire time. Schmidtalso could not remember whether he saw the Union'srepresentatives that day and acknowledged he did notactually see Fischer arrive. Schmidt also could not recallwhether Bubp was there.Locksmith Jack Hansborough, who was called to openFischer's locked automobile, stated he arrived at the Re-spondent about 5 p.m. and observed President Dine,Mark Dine, Laurie Dine, and Schmidt standing insidethe office door. According to Hansborough it took himabout 25 to 30 minutes to open the automobile door and6 Dine sent Vice President Fischer a letter dated 23 Aped 1984, whichstatedThis letter will confirm that effective with my termination as an em-ployee of St. Marys Foundry Company on December 25, 1983, 1 also re-signed as a member of the pension committee and as an officer and direc-tor of the Companyabout every 5 to 6 minutes, when he would go inside towarm his hands for 2 to 3 minutes, he observed the samefour persons there.I credit International Representative Morin, LocalPresident Walter, and Vice President Fischer, ratherthan President Dine and Personnel Manager Bubp, andfind both Dine and Bubp attended and participated in themeeting held between Respondent and the Union on 28December 1983. Besides my observations of the wit-nesses in discrediting Dine and Bubp, their presence atthe meeting was not only necessary to assist Fischer,who seldom visited the facility and did not participate inthe daily operations, but both Dine and Bubp had an in-terest in the outcome of such meeting and what mayhappen to the facility. Inasmuch as the testimony ofMark Dine, Schmidt, and Hansborough reflects theywere not with President Dine and Bubp throughout theperiods they were in the facility on 28 December, I donot consider it persuasive concerning whether PresidentDine and Bubp attended the meeting with the Union.On 28 December 1983 an asset purchase agreementwas entered into between the Respondent and St. MarysAcquisition Corp., in which St. Marys Acquisition Corp.agreed to purchase certain assets and rights of the Re-spondent. This agreement was executed by Vice Presi-dent Fischer for the Respondent and by Larry Dine forSt. Marys Acquisition Corp. This purchase agreement in-cluded all real property; machinery, equipment, and fur-niture; inventories; cash and prepaid assets; accounts re-ceivable; sales contracts; permits, licenses, franchises,etc.; leases; name; customer list; books and records;trademarks and trade secrets; promotional materials; andwarranty rights. St. Marys Acquisition Corp. also agreedto assume on closing certain liabilities and obligations ofthe Respondent, but excluded Respondent's obligationsand liabilities under any collective-bargaining agreement.The closing date was originally set for 23 January 1984.Section 24 of the agreement provides as follows:Prior to the Closing, no party hereto shall directlyor indirectly make or cause to be made any publicannouncement or issue any notices in any form(other than as may be required by law) with respectto this Agreement or the transactions contemplatedhereby without the consent of the other party.Although Fischer stated the agreement was signed on28 December 1983, before the union meeting held thatday, he acknowledged he did not inform the Unionabout it. Larry Dine, Mark Dine, and Schmidt allclaimed the agreement was signed on 28 December 1983after the union meeting held that day.Both Fischer and Larry Dine acknowledged the saleof Respondent was not completed or did not becomefinal until the closing that was subsequently held on 3February 1984, at which time the final documents wereexecuted.The Respondent, in a letter to the Union from VicePresident Fischer dated 11 January, responded to theUnion's letter presented to Respondent at the 28 Decem-ber 1983 meeting. This letter stated in pertinent part theRespondent had complied with the terms of the labor ST. MARYS FOUNDRY227agreement and did not intend to request any modifica-tions thereto nor would it enter into any negotiationsthat intend to modify the scope or meaning of the laboragreement. It further provided the following answers toquestions raised in the Union's letter:1. Health Insurance(a)Coverage was maintained through December31, 1983.(b)The insurance coverage may be continued bycontacting the insurance company directly and ap-plying for the conversion privilege. Conversion ap-plications will be forwarded to eligible employees.(c)Any claims submitted prior to terminationshall be paid.2. Termination Paychecks(a)Holiday pay for the 24th and 26th of Decem-ber is included.(b)Pursuant to Articles 6.01 through 6.10 any re-maining unpaid vacation pay accrued as of Decem-ber 31, 1982,7 was paid.(c)Personal holidays are paid only when takenand so far as we know any scheduled taken dayswere paid.(d)Third shift employees are not eligible forovertime due to the provisions contained in Article4.11 for computing the "day worked."(e)The "Birthday Holiday" has been paid in ac-cordance with Article 5.01 through 5.07.3. Pension(a) The Company knows of no impact whichmay occur with respect to retirement benefits.Union International Representative John Hovis Jr., ina reply letter to Fischer dated 17 January, restated theUnion's position on closing the facility, as the Respond-ent had a legal obligation to bargain in good faith the de-cision to close a plant prior to any such final decisionbeing made; to negotiate in good faith the effects on em-ployees of any such company decision prior to closingthe plant, listing examples such as severance pay, futurepension benefit responsibilities, recall rights, etc.; andstated that closing Respondent in midterm of an existinglabor agreement required certain legal responsibilities ofthe Respondent that may not be required at contract ter-mination.The letter further stated the Union was renewing itsearlier requests for a meeting to bargain in good faith onall subjects related to the Union's position set forthabove and threatened the filing of charges against theRespondent for its failure to comply.Vice President Fischer in a response letter dated 26January denied Respondent had refused to meet to dis-cuss any matters of concern to the unit and pointed outthat Fischer's 11 January letter was a response to theUnion's 28 December 1983 letter. The letter pointed out7 Vice President Fischer explained at the hearing the year 1982 was atypographical error and should have been 1983that although the Union had mentioned in its 28 Decem-ber 1983 letter it would be arranging meeting dates,Fischer denied he had received any response from theUnion regarding a meeting. The letter also stated that be-cause Respondent was no longer operating and was fi-nancially insolvent, Fischer had taken no steps to initiatea second meeting because he would have to travel at hisown expense. The letter further stated Respondent hadclosed the sale of its assets to St. Marys AcquisitionCorp. and had become a nonoperating entity by sale andadvised Hovis if Hovis had any questions or wished toschedule a meeting to contact Fischer.C. The Respondent's Refusal to Furnish Informationand to Process GrievancesThe collective-bargaining agreement between the Re-spondent and the Union contained under article IXgrievance and arbitration provisions to resolve claims,differences, disputes, or grievances concerning the inter-pretation or application of, or compliance with, any pro-vision of the agreement.Union Field Organizer Timothy Curtin sent VicePresident Fischer a letter dated 2 February enclosingtwo grievances the Union was filing against the Re-spondent. One of those grievances charged the Respond-ent violated articles I and III of the collective-bargainingagreement by terminating all production and mainte-nance employees effective about 26 December 1983without just cause and prior notification to the Union.The other grievance charged the Respondent violated ar-ticles I and III and the preamble by entering into a salesagreement with St. Marys Acquisition Corp. and LarryDine and failed to negotiate recognition of the Union asthe sole and exclusive representative for all productionand maintenance eniployees as prescribed by the succes-sors and assigns clause and other terms of the agreement,overstepping management's rights as provided in articleIII of the agreement. Both grievances requested certainrelief.The letter indicated arrangements would be made for ameeting on the grievances and stated if the grievanceswere not satisfactorily resolved, the Union would submitboth grievances to arbitration. The letter further stated itwas the Union's position it should be recognized as thecollective-bargaining representative for Respondent's em-ployees in accordance with the successors and assignsclause of the agreement and, m the event the foundrywas not reopened, the Respondent was obligated to bar-gain effects with the Union as well as a decision to closethe foundry. The letter stated all present St. Marys em-ployees represented by the Union should be recalled ac-cording to the agreement in the event the foundry wasreopened prior to hiring any new employees.Article I of the collective-bargaining agreement wasthe recognition provision. Article III was the manage-ment-rights provision. The preamble provided the agree-ment was entered into on 23 August 1981 between Re-spondent, its successors and assigns, and the Union.On 8 February Curtin had a telephone conversationwith Fischer. After Curtin indicated to Fischer theUnion wanted to arbitrate the pending grievances, 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFischer's response was he saw no reason to go to arbitra-tion, the Company was bankrupt,8 he had no assets, andhe would not pay for going to arbitration or bear half ofthe cost of an arbitrator. Fischer, however, did agree towaive the first two steps of the grievance procedure.Vice President Fischer sent Field Organizer Curtin areply letter dated 10 February along with Respondent'sresponses to the two grievances. The Respondent whileagreeing to waive steps 1 and 2 of the grievance proce-dure, denied both grievances. Its response to the griev-ance about terminating the employees was the grievancedid not state a specific act that could be interpreted to bea violation of article I and claimed its actions were au-thorized under article III. With respect to the grievanceabout the sales agreement, it contended the issues raisedcould not be resolved by the grievance procedure or in-terpreted by the agreement alone, and requested theUnion's advice about a legitimate means of continuing ordiscontinuing the grievance via the use of a differentforum.The letter stated as a practical matter it would be im-possible for Respondent to arbitrate the two grievancesas Curtin had requested in his 8 February telephone callto Fischer because the Respondent would be unable tobear one-half of the cost. It also stated the issue of thesuccessors and assigns clause in the agreement must besettled between the Union and St. Marys AcquisitionCorp. and Respondent should not be a party to the dis-pute because it could do nothing to achieve the desiredoutcome of the Union. The letter further stated on theobligation to bargain with the Union over the effects ofthe closing that Fischer had already done that withUnion Representatives Walter, Morin, and Hovis andRespondent would meet with the Union's representativesby telephone conference or in person at a time mutuallydetermined and suggested by the Union.On 15 February Field Organizer Curtin contactedVice President Fischer by telephone at which time theyarranged a meeting for 23 February. Curtin requested allthe information relevant to the change in ownership be-tween the companies and Fischer said he would provideeverything he had at the meeting.Curtin sent a letter to Fischer dated 17 February con-firming their meeting scheduled for 23 February. It alsorequested Fischer to bring copies of all documents relat-ing to the sale and purchase of Respondent's foundry andassets and stated both parties should be prepared to dis-cuss all outstanding issues involving the two grievances.According to Vice President Fischer he requested per-mission of Larry Dine and Dine's attorney about givingthe information requested. However, he was directed notto give those items that he said he did not. Fischer saidthis was his only motivation for not providing the Unionwith the information it requested and denied the Re-spondent had any other reason to deny the disclosure ofany information to the Union. Dine denied, however, hewas ever asked permission or ever advised Fischer whathe could or could not disclose and stated once the salehad taken place it would have been up to Fischer.8 The Respondent had not filed for bankruptcyOn 23 February a meeting was held at St. Marys,Ohio, between Respondent and the Union. Vice Presi-dent Fischer represented the Respondent. The Unionwas represented by Field Organizer Curtin and theUnion's local officers, President Walter, Vice PresidentMcEldowney, Financial Secretary Koeper, Chief Stew-ard Miller, and Recording Secretary Randy Wiley.Curtin stated the purpose of the meeting was to discussthe two pending grievances and to obtain the informa-tion the Union had previously requested since 28 Decem-ber 1983.Curtin opened the meeting by giving Fischer a copyof a letter from the Union dated that same day. Theletter stated the Union was appealing Respondent'sdenial of the Union's two grievances and requested thegrievances be submitted to arbitration pursuant to thecollective-bargaining agreement and advised copies ofthe request were being forwarded to the Federal Media-tion and Conciliation Service with a request to submit alist of names of arbitrators. Enclosed with the letter wasa list of the seven issues to be arbitrated, which includedthe issues raised by the two grievances. Also enclosedwas a request for information, which the letter statedwas necessary to aid the Union in the enforcement of itscollective-bargaining agreement, and requested Respond-ent to provide the information requested to the Union assoon as possible to enable it to expedite the arbitration ofthe matter. The enclosed request also stated the Unionneeded certain information to adequately prepare for thearbitration of the two grievances and to enforce the col-lective-bargaining agreement with the Respondent. Itlisted 19 numbered paragraphs including, in pertinentpart, the following two paragraphs:14. Please indicate what proceeds were realizedfrom the transfer in bulk of the assets of St. MarysFoundry Company to St. Marys Acquisition Corpo-ration (St. Marys Foundry, Inc.) on January 23,1984 including:(A)Please include the nature and amount ofthe proceeds.(B)Please identify the name and address of theperson(s) who received those proceeds and theirrelationship to the St. Marys Foundry Company.(C)Please indicate the present owner of theproceeds (including persons, corporation or asso-ciations) to whom they were given, sold, trans-ferred, loaned or assigned since originally re-ceived from representatives of St. Marys Acquisi-tion Corporation (St. Marys Foundry, Inc.).(D)Please indicate the present location andform in which these proceeds exist.....19. Please provide the Union with copies of allagreements relative to the sale of the St. MarysFoundry Company to St. Marys Acquisition Corpo-ration (St. Marys Foundry, Inc.).Curtin's version of the meeting was he told Fischerthe Union had a right, failing the third step of the griev-ance procedure, to proceed with arbitration and the ST. MARYS FOUNDRY229Union was going to exercise its right to do so. Fischer'sresponse, however, was arbitration was useless becausethe Respondent had no assets9 and as far as he was con-cerned they should be concerning themselves with thesuccessors and assigns clause and whether the new em-ployer was a successor to the old employer. Curtin in-formed Fischer the Union did not accept his version andsaid they had a right to arbitrate those cases and they in-tended to do so and expected Fischer to live up to thecollective-bargaining agreement and to honor the arbitra-tion section. Curtin then asked Fischer when he had firstproposed to sell the Respondent and the reason. Fischersaid in early 1983, after learning the Respondent had lostapproximately $1 million in 1982, he began looking for anew buyer and in June or July one of the banks threat-ened foreclosure because Respondent had made no pay-ments on a $1 6 million industrial revenue bond nor hadit paid any state income tax for the previous year. Fisch-er also said since June or July 1983 Dine had discussedwith one of the banks about purchasing the Respondentand in the fall of 1983 discussions between Dine and thebanks began intensifying. Fischer, pursuant to Curtin'sinquiry, told them the first time he had direct contactwith Dine or his representative concerning excluding thecollective-bargaining agreement from the asset purchaseagreement was in November 1983 when he receivedfrom Dine a proposed sales contract that excluded thecollective-bargaining agreement. Fischer's position on ex-cluding the collective-bargaining agreement was hecould do nothing because Dine had the banks lined upand claimed it was St. Marys Acquisition Corp.'s idea toexclude the collective-bargaining agreement from any aS-sumption of debts and liabilities. A discussion then fol-lowed about the Union's list of issues to be submitted toarbitration. Fischer agreed item numbers 1, 2, and 7 wereproper questions to be arbitrable, but claimed the remain-ing item numbers 3, 4, 5, and 6, were not proper to arbi-trate. Item numbers 1, 2, and 7 dealt with whether theRespondent breached article III by terminating unit em-ployees On 23 December 1983; whether Respondent vio-lated articles I, II, III, VIII, and XIII, and appendixes Aand B by the sale of transfer of Respondent's assets to St.Marys, Inc. without providing for assumption of the col-lective-bargaining agreement; and whether St. Marys,Inc. failed to assume the collective-bargaining agreementand recognize the Union violated the agreement. Curtin'sposition was all seven items listed were arbitrable basedon the two grievances filed.Next discussed was the Union's request for informationthat Curtin stated they needed to be able to process thegrievances already presented and to determine who wasliable for what had happened to the Union's membership.Each of the 19 listed items on the request for informa-tion was then read by Curtin Fischer gave responses toeach. On item number 14, Curtin stated Fischer deniedthe request and said he could not provide any informa-tion relative to the proceeds to the Union. Fischer'sreason was he had signed a confidentiality agreementwith St. Marys, Inc. that forbid him from providing thatinformation. On item 19 Fischer mentioned he hadbrought several documents with him and said he wouldgive the Union what he felt they were entitled to underthe request for information. Fischer then gave the Unionthree documents. They included an "Asset PurchaseAgreement,"" a "Draft of a Bill of Sale," and an "As-sumption of Liabilities." The Union then asked for acaucus to review the documents while Fischer indicatedhe would go to the foundry and get some documents theUnion had requested earlier.On resuming the meeting Curtin complained the Unionhad been provided with an incomplete copy of the assetpurchase agreement and demanded a complete copy andsigned copies of the other two documents. Curtin also in-formed Fischer he had misled the Union in the 28 De-cember 1983 meeting by not telling them about or pro-viding them with a complete copy of the asset purchaseagreement. Fischer, however, denied he had done any-thing wrong and said he had given the Union everythingthey were entitled to know on 28 December. During themeeting Fischer stated he had attempted to get some ofthe information the Union had requested earlier, but therequest was denied by St. Marys, Inc. The reason givenby Fischer why he could not get the information was herespected Dine and the new company's right to privacy.When Curtin then questioned Fischer about his earlierreason that it was because of a confidentiality agreement,Fischer denied having said that and repeated he was re-specting the new company's right to privacy.Curtin again requested a complete copy of the assetpurchase agreement and signed copies of the other twodocuments that Fischer denied Curtin stated he thenasked Fischer if he was denying Curtin's request for in-formation relevant to the Union being able to process thepending grievances as well as to bargain over the effects,whereupon Fischer replied, "That's correct."Before the meeting ended, Curtin again renewed hisrequest for all information asked for in the Union's letterand told Fischer it was necessary to get it to bargainover the effects of the closing and to be able to proceedand properly process the grievances filed in February.Curtin also told Fischer if they could get the mformationthey could proceed on having another meeting.Vice President Fischer admitted making certain state-ments at the meeting attributed to him by Curtin. Fischeracknowledged he informed them the Respondent has lost$1 million in 1982 and had been looking for a buyer sinceJune or July 1983 and that the bank had threatened fore-closure because the Respondent had not paid on the in-dustrial revenue bonds. Fischer also said in November hehad received a proposal from Dine and his group aboutpurchasing the Respondent and the discussions betweenDine and the banks had intensified at that time. Fischeracknowledged receiving the Union's 23 February letterat this meeting and Curtin informed him the Unionwanted to arbitrate the two grievances. Fischer's re-sponse was he felt arbitration would be useless and un-necessary because the Company had no assets and saidhe felt Curtin was not properly protecting the interest ofhis constituents by pursuing interest which the Respond-9 Fischer denied making such a statement15 This was only a portion of the actual agreement 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent had no power to make right while the only real issuewas whether St. Marys, Inc. was a successor to the Re-spondent. Fischer denied recalling Curtin asking whoseidea it was to exclude the collective-bargaining agree-ment from the assumption of debts and liabilities by St.Marys, Inc. However, Fischer stated St. Marys Acquisi-tion Corp. had included that in its proposal. Fischer alsosaid he told Curtin there was nothing he could do aboutit and the sale was in the bank's hands. Fischer acknowl-edged on the Union's list of items to be submitted for ar-bitration that he agreed items 1, 2, and 7 were proper tobe submitted to arbitration, but informed them the re-maining items were legal issues that could not be proper-ly covered except by a court of law and were not properfor arbitration and objected to arbitrating those items 3through 6. Fischer also acknowledged Curtin rejectedhis interpretation and stated the Union was going aheadand pursuing the issue of what was arbitrable.Fischer also acknowledged they discussed the Union'srequest for information. On item 14 regarding the pro-ceeds of the sale, Fischer told them St. Marys, Inc.would not allow him to release any information regard-ing the purchase and he had signed a confidentialityagreement that he could not break. Fischer also saidnone of the proceeds went to the shareholders or officersof Respondent and that was as much information as hewas going to give regarding the sale and distribution ofthe proceeds.11 Fischer acknowledged giving the Unionan incomplete copy of the asset purchase agreement inthe meeting and, although Curtin made an issue of tryingto get a complete copy, Fischer admitted he refused togive them a complete copy. Fischer's reason for refusingwas there was a confidentiality agreement with respectto the purchase and sale agreement and said he could notgive it to Curtin.Fischer also admitted throughout the meeting thatCurtin kept insisting the information he requested wasrelevant for the processing of grievances and the griev-ance and arbitration proceedings. Before the meetingended Fischer stated Curtin reminded him the Unionwanted to fully negotiate the effects of the foundry clos-ing with the Respondent and said it was necessary to getrelevant information and meet with the union member-ship prior to additional negotiations over the effects. Al-though Fischer claimed at the hearing this meeting wasalso held to bargain over the effects, Fischer statedCurtin at the meeting assured him they would be con-tacting him about another meeting for bargaining overthe effects but never did. Curtin, however, denied the 23February meeting was to negotiate the effects of theclosing stating the Union had not been provided ade-quate information to discuss the effects of closing thefoundry. According to Curtin, what he told Fischer atthe meeting was when they got the information request-ed, including a complete copy of the asset purchaseagreement, they would be able to process their griev-ances and set up a meeting for effects bargaining." According to Fischer there were no proceeds of the sale. Althoughin 1984 a tax refund of $4,192 64 was returned to the Respondent, Fischerclaimed it was used to pay Respondent's debts. However, no recordswere forwarded to the Union to support those assertions by FischerVice President Fischer sent to Field Organizer Curtina letter dated 8 March denying the Union's request forarbitration as stated in the Union's 23 February letter.The reason Fischer gave was the Union had filed acharge with the Board that encompassed all the issuescontained in the grievances and stated there was no sensedually arbitrating and litigating. The letter also stated,because matters between them were currently pendingbefore the Board, the Respondent declined to provideany information requested in the Union's 23 Februaryletter except for information dealing with items 5, 12, 15,and 16, which it said were given to the Union, and item16, which it stated was enclosed.Field Organizer Curtin sent Vice President Fischer aletter dated 12 March complaining that Fischer's re-sponses to the Union's request for information presentedat the 23 February meeting were totally inadequate andaccused Fischer of failing to provide the Union withmost of the information requested. The letter, after stat-ing the Union was giving Fischer another opportunity toprovide the information, again renewed the Union's pre-vious request for information and specifically asked forinformation, inter 0in., in items 14 and 19 and for a com-plete copy of the asset purchase agreement. Enclosedalso was a revised list of nine issues to be arbitrated,which covered the two pending grievances.Field Organizer Curtin sent Vice President Fischer an-other letter dated 18 May in response to Fischer's 8March letter and a telephone conversation between themon 18 April about the pending arbitration of their out-standing grievances. This letter reminded Fischer he hadagreed at the 23 February meeting to the arbitration pro-cedures for the outstanding grievances and asked Fischerto reconsider the position he took on those dates and joinin the arbitration procedures outlined in the collective-bargaining agreement. The letter stated the Union wasprepared to meet at a mutually agreeable time and placeto begin the process of selecting an arbitrator from thesecond amended panel sent to the parties by the FederalMediation and Conciliation Service. It also threatenedpossible additional legal action if Fischer refused to abideby the procedures.Vice President Fischer, in a response letter to FieldOrganizer Curtin dated 22 May, denied the Respondentagreed to the arbitration procedure for the outstandinggrievances. Instead, it stated the Union suggested arbi-trating the matter, but it was pointed out to the Unionthe Respondent would be unable to bear its share of thecost of arbitration. However, the letter stated if theUnion chose to arbitrate, there was nothing Respondentcould do to prevent it, but the Respondent would not beinvolved in the expense associated with arbitration. Itpointed out in spite of this the Union had elected to con-tinue to pursue arbitration while simultaneously initiatingan action with the Board with respect to identical issues.The letter further stated the Regional Director hadstruck down the concept of the "alter ego" of the Re-spondent, which Fischer then claimed eliminated theneed to arbitrate item numbers 2 through 9 and reen-forced the Respondent's position that its decision to closewas an inherent management nght. The letter then stated ST. MARYS FOUNDRY231because the Board had settled issues raised by items 2through 9 and item 1 was not relevant to the issue ofclosure, it was Respondent's decision the outstandinggrievances had been settled and nothing further was tobe gained by pursuing the matter either by grievance orarbitration.D. Termination of Respondent's Pension PlanThe collective-bargaining agreement between the Re-spondent and the Union provided for a pension plan cov-ering the unit employees and there was a pension plan ineffect covering them. Under article 14.1 of the plan, theRespondent reserved the right to terminate the plan atany time by action of its board of directors providedsuch termination did not violate the terms of the collec-tive-bargaining agreement.Under the terms of the asset purchase agreement be-tween the Respondent and St. Marys, Inc., none of theliabilities of Respondent's pension plan were assumed bySt. Marys, Inc.During the meeting held between the Union and Re-spondent on 23 February Union Field Organizer Curtintestified Vice President Fischer informed them he hadfiled to terminate the pension plan. Curtin claimed thiswas the first knowledge he had of the pension plan beingterminated. However, Curtin also stated Fischer said itwas his understanding the pension plan would be ade-quate/y funded to pay off what every member of thepension plan would be entitled to and it was adequatelyfunded to handle all the liabilities.Fischer stated he did not recall stating at the meetingthey had applied for termination of the pension plan. Al-though Fischer did not deny making such statement, hedenied at the time of the meeting any such applicationhad been filed to terminate the pension plan.According to Fischer, who denied the pension planwas terminated on 28 December 1983, the pension planwas not terminated until 31 October. This was after the25 August termination date contained in the collective-bargaining agreement. The pension plan was terminatedas explained by Fischer by his submission of a request tothe Pension Benefit Guaranty Corporation and the Inter-nal Revenue Service in September or October to termi-nate the pension plan. Fischer used an actuarial firm topetform the actuarial work and to file the necessary legaldocuments. Although Fischer at the hearing stated he in-structed the actuarial firm that employees' seniorityrihs under the plan were to be calculated to 31 Octo-ber thereby, giving the employees credit for pension pur-poks as though they had been employed there throughthat period of time, he admitted in a position statementthc actuary had only computed service credits in accord-ance with the pension plan and collective-bargainingagreement until employment terminated in December1983 or earlier, depending on layoff status. Fischer alsoclaimed Respondent's actions since the closing of the fa-cility had been consistent with the collective-bargainingagreement because the pension plan was not terminateduntil after the expiration date of the collective-bargainingagreement.Fischer admitted he did not bargain with the Unionabout the termination of the pension plan.E. The Operations of St. Malys, Inc.St. Marys Foundry, Inc., an Ohio corporation, was in-corporated on 22 December 1983. The majority of thestock is owned by Larry Dine and members of hisfamily The other stockholders are some of its employeesincluding Douglas Schmidt Included among the officersand supervisory personnel are President and GeneralManager Larry Dine, Manager of Personnel and SafetyBruce Bubp, who is also sales coordinator and coremaker, Vice President and Sales Manager Mark Dine,and Treasurer and Office Manager Douglas Schmidt.St. Marys, Inc. began operations on 6 February fol-lowing completion of its purchase of the Respondent on3 February. It uses the same facilities at the same loca-tion previously used by the Respondent. It continues thesame type of foundry business as Respondent did, per-forming the same type of work, serving the same cus-tomers in the same geographical area, and using the samemanufacturing facilities, equipment, and productionmethods. It employs approximately 6 or 7 managementand supervisory personnel and 26 or 27 employees whopreviously worked for the Respondent.F. Analysis and ConclusionsThe General Counsel and the Union contend contraryto the Respondent's denials that the Respondent violatedSection 8(a)(1) and (5) of the Act by unlawfully refusingto give timely notice to and bargain with the Union overthe effects on the unit employees of ceasing its oper-ations and closing its St. Marys, Ohio facility; refused tofurnish the Union with certain information requested; re-pudiated the grievance-arbitration provision of the col-lective-bargaining agreement; and unilaterally terminatedthe pension plan covering unit employees. The GeneralCounsel and the Union also contend St. Marys, Inc, is asuccessor to and liable with Respondent for remedyingcertain unfair labor practices found against the Respond-ent. St. Marys, Inc. denies it is a successor and argues inits brief it had no knowledge of Respondent's allegedunfair labor practices when it acquired the facility; nocharge had been filed against Respondent when it pur-chased the facility; it was not a successor within themeaning of NLRB v. Burns Security Service, 406 U.S. 272(1972); and it did not continue Respondent's businesswithout interruption.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(5) of the Act prohibits an employerfrom refusing to bargain collectively with the representa-tive of its employees.Turning first to the issue of whether the Respondentunlawfully refused to give timely notice to or bargainwith the Union over the effects on the unit employees ofceasing its operations and closing its facility, the findingssupra establish the Respondent on 23 December 1983without any prior notice to the Union, although it hadbeen attempting for some time to sell its facility for fi-nancial reasons, made the decision to cease operations,close its facility, and terminate all of its employees thatsame day, which it then did. Respondent also admits in 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDits answer it closed its facility and ceased operationswithout giving any prior formal notice to the Union. Al-though the Respondent did inform the Union's represent-atives of its decision immediately before announcing toall the employees that same day the facility was closingand they were being terminated that day, the Respond-ent at no time before implementing its decision allowedthe Union an adequate opportunity to bargain over theeffects of its closing on the unit employees. This oc-curred notwithstanding the Union represented the unitemployees and had a current collective-bargaining agree-ment with the Respondent covering them. Thereafter,following the closing of the facility, the Union did at-tempt, beginning on 28 December 1983, to bargain withthe Respondent over the effects of the closing on theunit employees. However, the Respondent rejected suchattempts.The Respondent's reasons given to the Union on 28December 1983 by Vice President Fischer for refusingits requests to bargain over the effects on the unit em-ployees of the closing were Respondent was under noobligation to negotiate the effects and all the employeeshad been terminated so there was nothing to bargain.Notwithstanding, the Union both orally and by lettersubsequently reminded the Respondent of its legal obli-gation to bargain with the Union over the effects of theclosing on the unit employees and of the Union's inten-tion to do so, the Respondent never agreed to bargainover the effects.Management decisions that affect the scope, direction,or nature of the enterprise are excluded from Section8(d) of the Act. Otis Elevator Co., 269 NLRB 891, 893(1984). The law is well settled that an employer's deci-sion motivated by economic considerations to cease op-erations and close its business is completely within theprerogative of the employer. However, the law is equal-ly well settled that an employer is obligated to give theunion timely notice and afford the union an adequate op-portunity to bargain over the effects of the closing onunit employees. P. J. Hamill Transfer Co., 277 NLRB 462(1985). Bargaining over the effects of a decision to closemust be conducted in a meaningful manner and at ameaningful time. First National Maintenance Corp. v.NLRB, 452 U.S. 666 (1981).Applying the applicable law to these findings, I ampersuaded and fmd the Respondent closed its facility andceased operations on 23 December 1983 without givingtimely notice to the Union and failed and refused to pro-vide the Union an opportunity to bargain over the effectof the closing on the unit employees thereby violatingSection 8(a)(5) and (1) of the Act.The next issue discussed is whether the Respondentunlawfully refused to furnish the Union with certain in-formation it requested. The above evidence establishesthat on 15 February the Union orally requested the Re-spondent to provide it with all the information relevantto the change in ownership between Respondent and St.Marys, Inc. This request was confirmed in writing on 17February when the Union asked for copies of all docu-ments relating to the sale and purchase of Respondent'sfoundry and assets. On 23 February the Union, both inwriting and orally, requested the following information:What proceeds were realized from the transfer in bulk ofthe assets of Respondent to St. Marys, Inc. on 23 Janu-ary including the nature and amount of the proceeds;name and address of person or persons who receivedthose proceeds and their relationship to Respondent;present owner of the proceeds to whom given, sold,transferred, loaned, or assigned since originally receivedfrom representatives of St. Marys, Inc.; and the presentlocation and form in which proceeds exist. It also re-quested copies of all agreements relative to the sale ofRespondent to St. Marys, Inc.The Union's reasons given to the Respondent for re-questing such information were that it was needed toprocess the two pending grievances filed by the Unionand to bargain over the effects of the closing of the facil-ity. The two grievances filed on 2 February alleged vio-lations of the collective-bargaining agreement with re-spect to the termination of all the employees and the suc-cessors and assigns clause. The Respondent denied theUnion's requests for information except for furnishing itan incomplete copy of the asset purchase agreement andunsigned copies of a draft of a bill of sale and an assump-tion of liabilities. The initial reason for refusing was onthe grounds it had a confidential agreement with St.Marys, Inc. However, because the sale had already beencompleted, that provision of the asset purchase agree-ment was no longer applicable. Later a reason Respond-ent gave for refusing to furnish the information was be-cause the matter between the Respondent and the Unionwas currently pending before the Board based on acharge filed by the Union.The pleadings also admit the Respondent, since about17 February, has failed and refused to furnish the Unionas it requested with a complete copy of the asset pur-chase agreement between the Respondent and St. Marys,Inc. dated 28 December 1983; an accounting about whatproceeds were realized from the sale pursuant to theasset purchase agreement between Respondent and St.Marys, Inc.; and an accounting and full explanation ofhow the proceeds of the sale between Respondent andSt. Marys, Inc. were distributed.The law is well settled that a union, obligated to rep-resent bargaining unit employees with respect to theirterms and conditions of employment, is entitled to suchinformation from the employer as may be relevant andreasonably necessary to the proper execution of that obli-gation including administering a collective-bargainingagreement. Westinghouse Electric Corp., 239 NLRB 106,107 (1978), enfd. as modified 648 F.2d 18 (D.C. Cir.1980). This includes furnishing relevant and reasonablynecessary information regarding grievances in order for aunion to process, evaluate, and handle grievances and tomake a determination on whether to proceed to arbitra-tion. Clinchfield Coal Co., 275 NLRB 1384 (1985); andBoeing Co., 182 NLRB 421 (1970). The duty to supplyinformation also extends to a request for information toprepare a grievance for arbitration. Chesapeake TelephoneCo., 259 NLRB 225, 227 (1981), enfd. 687 F.2d 633 (2dCir. 1982). The test for determining a union's need forsuch information is a showing of "probability that thedesired information was relevant, and that it would be of ST MARYS FOUNDRY233use to the union in carrying out its statutory duties andresponsibilities." NLRB v. Acme Industrial Co., 385 U.S.432, 437 (1967).Here the Union had filed two grievances on 2 Febru-ary against the Respondent alleging violation of the col-lective-bargaining agreement by terminating its employ-ees and not following the successors and assigns clause.This information, all dealing with the sales transaction ofRespondent's facility to St. Marys, Inc., the Union re-quested for purpose of processing, the two grievancesand bargaining over the effects of closing the facility wasrelevant and reasonably necessary to the Union's obliga-tions in administering the collective-bargaining agree-ment and processing the grievances. Respondent, with-out any valid reason shown, admittedly refused to fur-nish the Union with the information it requested. Ac-cordingly, I find the Respondent violated Section 8(a)(5)and (1) of the Act by refusing since about 17 Februaryto furnish the Union, as requested, with a complete copyof the asset purchase agreement between Respondent andSt. Marys, Inc.; an accounting of the proceeds realizedfrom the sale pursuant to the asset purchase agreementbetween Respondent and St. Marys, Inc.; and an ac-counting and full explanation of how the proceeds of thesale between Respondent and St. Marys, Inc. were dis-tributed, all of which information was relevant and nec-essary to the Union's obligation in administering its col-lective-bargaining agreement and processing grievances.Insofar as the repudiation of the grievance-arbitrationprovision of the collective-bargaining agreement by theRespondent is concerned, the evidence supra shows theUnion filed two grievances on 2 February alleging viola-tions of the collective-bargaining agreement with respectto the termination of the employees and the successorsand assigns clause. These grievances both involve con-duct occurring while the collective-bargaining agreementwas still in effect and before Respondent sold its facility.Notwithstanding the collective-bargaining agreementcontained a grievance-arbitration provision for resolvinggrievances concerning the interpretation, application, orcompliance with terms of the collective-bargainingagreement and the Union repeatedly requested the Re-spondent to arbitrate the two grievances, the Respondentrefused. Its initial reason given to the Union on 8 Febru-ary for refusing was because it claimed it was bankrupt,had no assets, and stated it would not pay for going toarbitration or pay one-half the cost of the arbitration. On10 February the Respondent denied the grievances alleg-ing either they did not allege a violation of the collec-tive-bargaining agreement, could not be resolved by thegrievance procedure, or Respondent's acts were author-ized by the collective-bargaining agreement. However,Respondent also claimed it would be impossible for Re-spondent to arbitrate the two grievances because itwould be unable to pay one-half the cost. On 23 Febru-ary, when the Union announced it was going to arbitratethe two grievances, Respondent claimed it was uselessbecause Respondent had no assets and also claimed someof the issues raised by the Union to be arbitrated on thegrievances were not proper to arbitrate. On 8 March Re-spondent gave as its reason for denying the Union's re-quest to arbitrate the fact that the Union had filed acharge with the Board encompassing all the issues con-tained in the grievances and there was no sense arbitrat-ing and litigating. On 22 May the Respondent againdenied the Union's request to arbitrate, claiming it wasunable to bear its share of the cost and that the issueshad already been settled by the Board and nothing couldbe gained by grievance or arbitration. Thus, it is clearthe Respondent refused the Union's repeated request toarbitrate the grievances.An employer is legally obligated to honor the griev-ance and arbitration provisions contained in its collec-tive-bargaining agreement with a union Financial hard-ship is no justification for repudiation or modification ofa collective-bargaining agreement or a term thereof Phoe-nix Air Conditioning, 231 NLRB 341, 342 (1977).The Respondent refused the Union's requests to arbi-trate the two grievances filed by the Union alleging vio-lations of the collective-bargaining agreement and in-formed the Union it would be impossible to arbitratethem. Neither Respondent's claim that it had no funds topay for arbitration nor that the Union had filed a chargewith the Board involving similar issues afford Respond-ent a valid defense to relieve it or its obligation to arbi-trate the grievances as required by the collective-bar-gaining agreement. The effect of Respondent's refusal toarbitrate the grievances was to repudiate the grievance-arbitration provision of the collective-bargaining agree-ment. Under the circumstances, I find Respondent, sinceabout 8 February by its refusal to arbitrate the Union'sgrievances, repudiated the grievance-arbitration provi-sion of the collective-bargaining agreement and therebyviolated Section 8(a)(5) and (1) of the Act.With respect to the termination of Respondent's pen-sion plan, the amended complaint alleges the Respondentunilaterally terminated the pension plan about 28 Decem-ber 1983 or thereafter. The evidence establishes the col-lective-bargaining agreement between the Respondentand the Union provided for a pension plan covering theunit employees and there was also in effect a pensionplan covering them, Under its provisions, the Respond-ent reserved the right to terminate the plan if the termi-nation did not violate the terms of the collective-bargain-ing agreement. Although this pension plan was admitted-ly terminated, this did not occur until 31 October whichwas long after the sale of Respondent and the 25 Augusttermination date of the collective-bargaining agreement.Under these circumstances, I am persuaded and find thetermination of the pension plan by the Respondent on 31October did not violate Section 8(a)(5) and (1) of theAct as alleged.The remaining issue to be resolved is whether St.Marys, Inc. is a successor to and liable with Respondentfor remedying certain unfair labor practices foundagainst the Respondent.The evidence supra establishes St. Marys, Inc. pur-chased Respondent and its assets and thereafter contin-ued using the same facility and operating it in the samemanner as had Respondent including servicing the samecustomers. It also employed management personnel whoheld similar positions with Respondent and employed alarge number of employees who previously worked for 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Respondent. Except for the period while the sale wasbeing finalized, plus a few other days, the business con-tinued without interruption. Thus, except for the changeof ownership and some personnel changes, the employ-ing industry remained substantially unchanged.The evidence further establishes St. Marys, Inc. pur-chased the Respondent with full knowledge Respondenthad ceased operations and closed its facility without bar-gaining with the Union that represented its employeesover the effects of the closing of the facility on the unitemployees.Larry Dine, who is the president and general managerand, with his family, principal owner of St. Marys, Inc.,was also the president, plant manager, and chief execu-tive officer in charge of the day-to-day operations of theRespondent when it ceased operations and closed its fa-cility. Prior to Respondent closing, Dine was already in-volved with other investors in their attempt to purchasethe Respondent that resulted in the asset purchase agree-ment executed by Dine only 5 days after Respondentclosed. Admittedly, Dine, who announced Respondent'sclosing to the Union and employees shortly before itclosed on the same day, did not give prior notice to orbargain with the Union over the effects of its closing.Not only was Dine aware that at the time Respondentclosed it had not bargained with the Union over the ef-fects of the closing, but both he and Bruce Bubp, who isthe manager of personnel and safety for St. Marys, Inc.and held a similar position with Respondent, werepresent at the 28 December 1983 meeting between Re-spondent and the Union when the Respondent refusedthe Union's request to bargain over the effects of theclosing on the unit employees. Notwithstanding knowl-edge of Respondent's refusal to bargain with the Unionover the effects of the closing, St. Marys, Inc. proceededin its efforts to and thereafter did purchase Respondent.The law is well settled that an employer who acquiresand operates a business of an employer found guilty ofunfair labor practices in basically unchanged form undercircumstances that charge the employer with notice ofthe unfair labor practice charges against the predecessor,is held responsible for remedying the predecessor's un-lawful conduct. Perma Vinyl Corp., 164 NLRB 968, 969(1967), enfd. 398 F.2d 544 (5th Cir. 1968); and GoldenState Bottling Co. v. NLRB, 414 U.S. 168 (1973). To holda successor employer liable for its predecessor's unfairlabor practices it is not necessary that unfair labor prac-tice charges be filed prior to the takeover, but the suc-cessor employer must have notice of the facts of theunfair labor practices at the time of the takeover. Cum-berland Nursing Center, 263 NLRB 428, 434 (1982).Here, as the evidence reveals, St. Marys, Inc. pur-chased Respondent with knowledge Respondent had notgiven timely notice to and refused to bargain with theUnion over the effects of ceasing its operations and clos-ing its facility on the unit employees, which is an unfairlabor practice, and by St. Marys, Inc. continuing to oper-ate Respondent's business in substantially unchangedform, it became a successor to the Respondent for pur-poses of remedying Respondent's unfair labor practicesin refusing to bargain with the Union over the effects ofceasing its operations and closing its facility.12 The argu-ments raised by Respondent in its brief are rejected onthe basis of the facts found and the applicable law setforth.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAWI. St. Marys Foundry Company is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.St. Marys Foundry, Inc. is a successor to Respond-ent for purposes of remedying certain unfair labor prac-tices found against Respondent.3.United Electrical, Radio and Machine Workers ofAmerica, and its Local 763 are each labor organizationswithin the meaning of Section 2(5) of the Act.4.All production and maintenance employees, patternchasers, and truck drivers employed by the Respondentat its St. Marys, Ohio foundry, excluding all office cleri-cal employees, foremen, assistant foremen, salaried em-ployees, and all professional employees, guards, and su-pervisors as defmed in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.The Union at all times material has been the exclu-sive representative of all the employees in the above-de-scribed unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.6.By failing and refusing to give timely notice to theUnion and affording the Union an opportunity to bargainabout the effects on the unit employees of ceasing its op-erations and closing St. Marys, Ohio facility on 23 De-cember 1983; by refusing since about 17 February 1984to furnish the Union with a complete copy of the assetpurchase agreement between Respondent and St. Marys,Inc., an accounting of the proceeds realized from the salepursuant to the asset purchase agreement between Re-spondent and St. Marys, Inc., and an accounting and fullexplanation of how the proceeds of the sale between Re-spondent and St. Marys, Inc. were distributed, all ofwhich information was relevant and necessary to theUnion's obligation in administering its collective-bargain-ing agreement and processing grievances; and by its re-fusal since about 8 February 1984 to arbitrate grievancesfiled by the Union repudiated the grievance-arbitrationprovision of the collebtive-bargaining agreement, Re-12 There is no evidence St. Marys, Inc. had knowledge of any otherunfair labor practices in issue here when it acquired Respondent's facility,and I find it would not be responsible for remedying them ST. MARYS FOUNDRY235spondent had engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found Respondent violated Section 8(a)(5) and(1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action along withSt. Marys, Inc. to effectuate the policies of the Act.Respondent shall be ordered to arbitrate the Union'stwo grievances filed on 2 February 1984 alleging viola-tion of the collective-bargaining agreement by terminat-ing its employees and not following the successors andassigns clause. It shall also be ordered to furnish theUnion with the information herein found that it unlaw-fully refused to furnish.With respect to the failure and refusal to bargain overthe effects of closing Respondent's facility, a bargainingorder alone cannot serve as an adequate remedy for Re-spondent's unlawful failure to give timely notice to andoffer the Union an opportunity to bargain about the ef-fects of the cessation of its operations because at the timeof the shutdown the unit employees were denied an op-portunity to bargain through their collective-bargainingrepresentative at a time when there would have beensome measure of balanced bargaining power. Therefore,in order to effectuate the policies of the Act and toassure meaningful bargaining, a limited backpay require-ment shall be ordered fashioned to make whole the unitemployees for losses suffered as a result of Respondent'sfailure to bargain as well as to reestablish a bargainingsituation in which the bargaining position of the parties isnot entirely devoid of economic consequences to Re-spondent and St. Marys, Inc., which purchased Respond-ent with knowledge Respondent had ceased operationsand closed its facility without bargaining with the Unionover the effects of the closing on the unit employees, andas found is a successor to Respondent for purposes ofremedying Respondent's refusal to bargain over the ef-fects of closing. Accordingly, Respondent shall be or-dered to bargain with the Union, on request, concerningthe effects of closing its operations on its unit employeesand jointly and severally with St. Marys, Inc. to paybackpay to Respondent's employees in the manner simi-lar to that required in Transmarine Navigation Corp., 170NLRB 389 (1968). Thus, Respondent and St. Marys, Inc.jointly and severally shall pay the unit employees, whowere employed at the time of the cessation of operationson 23 December 1983, amounts at the rates of theirnormal wages when last in Respondent's employ, from 5days after the date of this decision until the occurrenceof the earliest of the following conditions: (1) the dateRespondent bargains to an agreement with the Union onthose subjects pertaining to the effects of the closing ofRespondent's operations on its unit employees; (2) a bonafide impasse in bargaining; (3) the failure of the Union torequest bargaining within 5 days of this decision, or tocommence negotiations within 5 days of Respondent'snotice of its desire to bargain with the Union; or (4) thesubsequent failure of the Union to bargain in good faith.In no event shall the sum paid to any of these employeesexceed the amount the employee would have earned aswages from 23 December 1983, the date on which Re-spondent ceased its operations, to the time the employeesecured equivalent employment elsewhere, or the date onwhich Respondent shall have offered to bargain, which-ever occurs sooner; provided, however, that in no eventshall this sum be less than these employees would haveearned for a 2-week period at the rate of their normalwages when last in Respondent's employ. Interest on allsuch sums shall be paid in the manner described in Flori-da Steel Corp., 231 NLRB 651 (1977). See generally IsisPlumbing Co., 138 NLRB 716 (1962). Further, to protectthe rights of St. Marys, Inc., which will be liable withRespondent for backpay arising from the bargaining overthe effects on the unit employees of closing Respondent'sfacility, it shall be notified by Respondent of such effectsbargaining and at its option have the right to participatein that bargaining between the Respondent and theUnion.Because Respondent has ceased operations, I shallorder it to mail a copy of the attached notice marked"Appendix" to the Union and to all the employees em-ployed by Respondent in the appropriate unit at the timeit ceased operations on 23 December 1983.The General Counsel's request that the remedy includea visitatorial clause authorizing the Board to engage indiscovery under the Federal Rules of Civil Procedurefor purposes of monitoring compliance with the Board'sOrder is rejected on the grounds the Board does not pro-vide for discovery procedures in its proceedings.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, St. Marys Foundry Company, St.Marys, Ohio, its officers, agents, successors,14 and as-signs, shall1. Cease and desist from(a) Failing and refusing to give timely notice to andbargain with United Electrical, Radio and MachineWorkers of America, and its Local 763 as the exclusiverepresentative of its employees in the appropriate unit setforth below with respect to the effects on the unit em-ployees of its decision to cease operations and close itsSt. Marys, Ohio facility. The appropriate unit is:All production and maintenance employees, patternchasers and truck drivers employed by the Re-spondent at its St. Marys, Ohio foundry, excludingall office clerical employees, foremen, assistant fore-men, salaried employees, and all professional em-ployees, guards and supervisors as defined in theAct.13 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.14 St. Marys, Inc is not a successor as the term applies here. 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Refusing to bargain collectively with the Union byrefusing to furnish it relevant and reasonably necessaryinformation for the Union to administer its collective-bargaining agreement and to process grievances.(c)Repudiating the grievance-arbitration provision ofthe collective-bargaining agreement by refusing to arbi-trate grievances filed by the Union.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following necessary affirmative actionalong with the successor St. Marys Foundry, Inc. to theextent indicated for it in subsections 2(b), (c), and (h) toeffectuate the policies of the Act.(a)On request, bargain collectively with Umted Elec-trical, Radio and Machine Workers of America, and itsLocal 763 with respect to the effects on the unit employ-ees of the cessation of operations and closing its St.Marys, Ohio facility and if any understanding is reached,embody it in a signed agreement.(b)Notify St. Marys Foundry, Inc. of the effects bar-gaining, which at its option shall have the right to par-ticipate in that bargaining between the Respondent andthe Union.(c)Jointly and severally with St. Marys Foundry, Inc.pay those unit employees who were terminated on 23December 1983 when Respondent ceased operations andclosed St. Marys, Ohio facility their normal wages, plusinterest, in the manner set forth in the remedy section ofthis decision.(d)Arbitrate the Union's two grievances filed on 2February 1984 alleging violation of the collective-bar-gaining agreement by terminating its employees and notfollowing the successors and assigns clause.(e)Furnish the Union with a complete copy of theasset purchase agreement between Respondent and St.Marys Foundry, Inc.; an accounting of the proceeds ofthe sale of Respondent; and an accounting and full expla-nation of how the proceeds of the sale of Respondentwere distributed.(f)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g)Mail a copy of the attached notice marked "Ap-pendix"15 to the Union and to all employees employedby Respondent in the appropriate unit when it ceased op-erations and closed its facility on 23 December 1983.(h)Notify, along with St. Marys Foundry, Inc., theRegional Director in writing within 20 days from the15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"date of this Order what steps Respondent and St. MarysFoundry, Inc. have taken to comply.IT IS FURTHER RECOMMENDED that the amended com-plaint is dismissed insofar as it alleges violations of theAct not specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATOINAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to give timely notice toand bargain with United Electrical, Radio and MachineWorkers of America, and its Local 763 as the exclusiverepresentative of our employees in the appropriate unitset forth below with respect to the effects on our unitemployees of our decision to cease operations and closeour St. Marys, Ohio facility. The appropriate unit is:All production and maintenance employees, patternchasers and truck drivers employed by the Re-spondent at its St. Marys, Ohio foundry, excludingall office clerical employees, foremen, assistant fore-men, salaried employees, and all professional em-ployees, guards and supervisors as defined in theAct.WE WILL NOT refuse to bargain collectively with theabove-named labor organizations by refusing to furnishthem relevant and reasonably necessary information forthem to administer the collective-bargaining agreementand to process grievances.WE WILL NOT repudiate the grievance-arbitration pro-vision of our collective-bargaining agreement by refusingto arbitrate grievances filed by the above-named labororganizations.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL, on request, bargain collectively with UnitedElectrical, Radio and Machine Workers of America, andits Local 763 with respect to the effects on the unit em-ployees of our cessation of operations and closing our St.Marys, Ohio facility and if any understanding is reached,WE WILL embody it in a signed agreement.WE WILL jointly and severally with our successor, St.Marys Foundry, Inc., pay our unit employees who wereterminated on 23 December 1983 when we ceased oper-ations and closed our St. Marys, Ohio facility theirnormal wages for a period specified by the NationalLabor Relations Board, plus interest.WE WILL arbitrate the grievances filed by the above-named labor organizations on 2 February 1984 allegingviolations of the collective-bargaining agreement by ourtermmating our employees and following the successorsand assigns clause. ST MARYS FOUNDRY237WE WILL furnish the above-named labor organizationsceeds of our sale of St. Marys Foundry Company werea complete copy of the asset purchase agreement be-distributed.tween us and St. Marys Foundry, Inc., an accounting ofthe proceeds of our sale of St. Marys Foundry Company,ST. MARYS FOUNDRY COMPANYand an accounting and full explanation of how the pro-